DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  
Response to Amendment
This action is in response to the amendment filed 03/07/2022 from which Claims 1-5 and 7-8 are pending of which Claims 1, and 3-4 are amended and Claims 6 and 9-15 are cancelled.    
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.    
All outstanding rejections except for those described below are overcome by applicants' response and amendment filed 03/07/2022.   
Claim Rejections - 35 USC § 112(b)
Claim 4 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4 recites “. . . the substituent independently represented by each R3 each independently represents a substituent containing contains at least one substituent selected from the group consisting of an amino group, an epoxy group, a mercapto group, an alkoxy group and a phenyl group.”  This recitation is unclear, confusing and indefinite whether the substituent independently represented by each R3 is the same or different from the R3 substituent containing a polar group or a hydrocarbon group of Claim 3 from which Claim4 depends?  In addition the recitation lacks antecedent basis.  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claims 1-2, and 7-8 are rejected under 35 U.S.C. 103 as obvious over US 6,013,754 Fillion et al. (hereinafter “Fillion”) evidenced by U.S. 5,030,310, Wogoman (hereinafter “Wogoman”).   
Regarding Claim 1-2 and 7-8, Fillion discloses in the entire document particularly in the abstract, claim 1, Col 2, line 14 to Col. 3 line 29, and Col 4 line 29-64, Col. 5, line 14 to Col. 6, line 2 coating compositions for application to a substrate to promote adhesion of a room temperature vulcanizable (RTV) silicone rubber coating for greater particularity to the protection of aquatic surfaces from the fouling effects of such an environment and to preclude contamination of the environment by the coating compositions.  A primer composition is adapted for the adherence of numerous types of RTV silicone rubbers, which has comparable pot life and cure rates at room temperature to prior art primers, but without the need for a catalyst therein {reading on forming an undercoat layer of a coating film including the undercoat layer and an antifouling layer adhered thereto for pending Claim 1}.  In one of its aspects, the compositions result from the hydrolysis of a room temperature curable polydiorganosiloxane of the following formula in the presence of other hydroxyl functional groups: 
    PNG
    media_image1.png
    104
    306
    media_image1.png
    Greyscale
 where R3 can be the same or different R monovalent hydrocarbon radicals having 1 to 12 carbon atoms. R3 is contained within the repeating unit of (I). Preferably, R3 is an aliphatic radical.  More preferably, R3 is the same radical in both occurrences of Formula (I).  Still more preferably R3 is alkyl and illustratively: methyl, ethyl, hexyl or octyl or aromatic, heterocyclic and substituted hydrocarbon radicals.  R1 radicals are preferably alkyl, for example methyl, ethyl, hexyl or octyl, alkenyl, for example, vinyl; aryl, for example phenyl; or aralkyl, for example benzyl. R2 is such that O--R2 is a(n): oximino, benzamido, acetoxy, or alkoxyl radical. {i.e. OR2 reading on silicone polymer with a polar group-containing substituent, alkoxy group like pending Claim 4, bonded to at least a part of the silicone polymer for pending Claim 1}.  Preferably, R2 is chosen such that upon hydrolysis of the diorganopolysiloxane of Formula (I), O--R2 forms a volatile compound.  Thus, R2 optionally contains less than 10 aliphatic carbon atoms.  R2 is contained within the terminal unit of (I) {reading on R1 groups as polar groups of pending Claims 3-4}.  Mixtures of two or more room temperature curable polydiorganosiloxanes of Formula (I) may be used. 
The polydiorganosiloxane (I) is preferably used as such in the primer composition.  However, it is optionally replaced wholly or in part by a polyhydro-organosiloxane or the like.  A polyhydro-organosiloxane has less reactive hydroxyl groups, as compared to a room temperature curable polydiorganosiloxane (I) and as such has different material properties upon cure.  Wogoman evidences at Col. 17, lines 50-55 that hydroxyl endblocked polydimethylsiloxane is an elastomer {i.e. polyhydro-organosiloxane has less reactive hydroxyl groups reading on base polymer is an elastomer of pending Claim 1}.  Given the range of polyhydro-organosiloxane has less reactive hydroxyl groups replaces in part or in whole the polydiorganosiloxane (I) this range overlaps that of pending claim 1 from 0.1 to 50 parts by mass of polar group containing substituent to 100 parts by mass of the base polymer that is an elastomer.  As set forth in MPEP § 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  In accordance with MPEP 2144.05 III Applicants can rebut a prima facie case of obviousness by showing the criticality of the ranges.  Furthermore, the curable functional groups --OR2 which are shown as terminal groups in (I) are readily replaced by siloxanes having pendent curable functional groups (reading on pending Claims 2 as the polar group in a side chain and R3 with at least one polar group of pending Claims 3-4}. 
The room temperature curable polydiorganosiloxane (I) is preferably a polydiorganosiloxane having sufficient repeating units, designated by “n”, so as to attain a viscosity of between 500 and 1 million centistokes at 25ºC.  The polydiorganosiloxane (I) is preferably produced by the reaction of a hydroxy terminated polydiorganosiloxane (II),
    PNG
    media_image2.png
    92
    120
    media_image2.png
    Greyscale
with a silane as R1 -Si-(OR2)3 (III).  The radicals R3, R1 and R2 are those described above in regard to Formula (I).  Preferably, n (the repeat unit number) is chosen such that the viscosity of (II) is between 500 and about 1 million centistokes at 25º C.  Such an “n” value would at least overlap the n+m of zero to 40 for formula (I) given The reaction of a hydroxy-terminated polydiorganosiloxane of Formula (II) and a silane (III) occurs preferably under an inert atmosphere.  
From Col 5 lines 22-63 in order to form the primer coating compositions of the instant invention, the room temperature curable polydiorganosiloxane (I) is applied to the substrate in the presence of water. Typically atmospheric moisture is sufficient to hydrolyze the compound of Formula (I) so as to form reactive hydroxyl groups as shown in Formula (IV): 
    PNG
    media_image3.png
    96
    382
    media_image3.png
    Greyscale
 The reactive hydroxyl groups of the polysiloxane (IV) undergo a condensation chain extension reaction in the presence of other hydroxyl sites {reading on pending Claim 8 that the base polymer is modified with a compound containing a polar group given that the oxygen atom is much more electronegative than either the hydrogen or the silicon, which will cause the electrons in the covalent bonds to spend more time around the oxygen than around the Si or H.  Therefore, the O-H and O-Si bonds in the hydroxyl group will be polar covalent bonds.}  Sources of condensation chain extension functional groups illustratively include adhesion promoters, pigments, mineral fillers and the like mixed with the room temperature curable polydiorganosiloxane (I); molecules created in situ as a result of the reaction of species (II) and (III) and/or those involving the aforementioned additives; and other hydroxy containing molecules mixed with the room temperature curable polydiorganosiloxane (I) prior to application to the substrate.  These other molecules added prior to application to the substrate illustratively include silanols, organic acids, alcohols and hydroxy terminated siloxanes {the latter reading on pending Claim 7 given that the oxygen atom is much more electronegative than either the hydrogen or the silicon, which will cause the electrons in the covalent bonds to spend more time around the oxygen than around the Si or H.  Therefore, the O-H and O-Si bonds in the hydroxyl group will be polar covalent bonds.} Preferably, the functional group is a hydroxyl.  More preferably, the added molecules capable of chain extension condensation reaction with the siloxane (IV) is a hydroxy terminated polydiorganosiloxane, as shown in Formula (II) in the form of a base component composition.  Still more preferably, hydroxy terminated polydimethylsiloxane is used.  Wogoman evidences at Col. 17, lines 50-55 that hydroxyl endblocked polydimethylsiloxane is an elastomer {i.e. Formula (IV) and II reading on base polymer is an elastomer of pending Claim 1}.  The repeat unit of the hydroxy terminated polydimethylsiloxane being of a large enough number such that the viscosity is between 500 and 1 million centistokes at 25ºC.  Also various additives mixed with room temperature curable polydiorganosiloxane (I) are also suitable for mixing with the base composition. The functional groups may be either pendant or terminal. 
One of ordinary skill in the art before the effective filing of the pending patent application would have considered it prima facie obvious as for example at least under rationale G of MPEP § 2141 III and 2143 I G to have the primer (undercoat layer) of elastomeric hydroxy functional polydimethylsiloxane and polar alkoxy functional polydimethylsiloxane in a ratio of part to 100% for an antiflouling in aquatic environments from the afore-described disclosures of Fillion evidenced by Wogoman as for Claims 1-2 and 7-8.   
Claims 3-5 are rejected under 35 U.S.C. 103 as obvious over Fillion evidenced by Wogoman and evidenced by the article entitled “Correlation of the Viscosity and the Molecular Weight of Silicone Oils with the T2 NMR Relaxation Times, Joachim Gotz, Horst Weisser, Ovganosilicon Chemisty V., pages 584-594, 2003 WILEY-VCH Verlag GmbH & Co. KgaA, Weinheim (hereinafter referred to as “Gotz”).  
For Claim 3-5, Fillion evidenced by Wogoman is applied as to Claim 1 with a viscosity of the polar polydiorganosiloxane of (I) between 500 to 1 million centistokes at 25º evidenced by Gotz evidences in Table 1 the kinetic viscosity and comparable molecular weight of silicone oil samples showing that AK 50 has a mm2/sec or centistoke viscosity of 50 at a specific gravity of 0.96 g/cm3 for a Mw molecular weight of 6800.  Also shown is AK 1,000 with a 1,000 centistokes for a Mw is 30,200 and the viscosities between 50 and 1,000 centistokes gives Mw between 6,800 and 32,200.  From the viscosity of 500 to 1,000,000 centistokes from Fillion would give a molecular weight according to Table 1 of Goetz higher than 16,800 to at least 32,200.  This shows that the polar polydiorganosiloxane of Fillion has a molecular weight at least overlapping or within that of pending Claim 5 from 200 to 100,000.  Also for Claim 3 for n+m from 0 to 40, the molecular weight range could be as for m as 40 over 13,682 for Claim 3 with R1 and R2 and R3 as OC6H11 as any hydrocarbon group and R3 as alkoxy with any alkyl as a polar group.  Therefore from Goetz the 500 centistokes of Fillion at higher than 6,800 to less than 32,200 would overlap.  For Claim 4 with R1 as OC6H11 and R2 as C10H19 and R3 as at least one of any alkoxy group and m=40 the molecular weight would again be higher than 13,682 and the 500 centistoke viscosity for higher than 6,800 to less than 32,200 molecular weight would overlap the n+m value at 40.  For these overlapping values in accordance with MPEP § 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists.   
Response to Arguments
Applicant’s arguments filed 03/07/2022 have been considered but are moot in view of the new grounds of rejection set forth above as used to reject the amended claims.  
CONCLUSION
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNETH J STACHEL whose telephone number is (571)270-3466.  The examiner can normally be reached on 8:30 to 5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Callie Shosho can be reached on 571-272-1123.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/KENNETH J STACHEL/Primary Examiner, Art Unit 1787